Title: From Alexander Hamilton to William S. Smith, 12 October 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            Trenton October 9 12. 1799
          
          The Information which I received at Elizabeth Town has of the kind of extent and situation and form of the ground procured for the Winter Quarters and of the kind of Timber to be found upon it has induced me to vary my view of the dimensions of the hutts which may be found convenient for the Corporals and Privates and of their position in a single line.
          I am now of opinion that it will be found expedient to have those them of the dimensions of Eighteen by sixteen feet and to unite two hutts under one roof. The allowance to be one of these four of these hutts to a full comp the corporals private soldiers and private musicians of a full company; and to assigning a corporal to the charge of each hutt to make him who shall be responsible for its good order
          I do not perceive any reason to vary the dimensions of the other hutts but on this point I shall be ready to consider your any suggestions—which  it may be thought fit to make.
          Stone or Brick must be procured for the Chimnies. On this point you will give orders to the contractor Elias B Dayton Esqr. taking care that no more be provided than are indispensable.
          Great attention to the construction of the Chimnies is indisp a very important point as equally        com conducive to the comfort of the Troops and to the œconomy of fuel. You are, I presume, apprised of the principles of Count Rumford on this point. As we Satisfied from experience as well as the reason of the thing that they are well founded I wish them to be followed. You will easily find a person who can construct one as a model—
          I must repeat my recommendation of œconomy in what is permitted to be done. I need not add that no expence is to be incurred for objects not contemplated—
          Your letters of the 7 & 8 instant are received. It gives me pleasure that you find it not incompatible with the interest of the accounting service to take the command in Winter Quarters—
          With great consideratn I am Sir Yr Obed Ser
        